Title: John Jay to John Adams, 4 May 1786
From: Jay, John
To: Adams, John


          
            
              Dr Sir
            
            

              Office for foreign Affairs

               4th: May 1786
            
          

          Since the 22d. February which was the
            Date of my last Letter to You, I have been honoured with yours of the 4. 5. and 11
              Novemr. and 2. 6. 9. 12. and 15 and one of Decemr. last, and also of 4th. 21. and
            26. January 1786. All of them have been laid before Congress, from whom I have no
            Instructions to say any thing more on the Subjects of them than what you will find in my
            Letter to you of the 1st. Inst.—This is to be imputed to there not being so many States convened in Congress as
            are necessary to decide on Matters of that kind, for since last Autumn when the new
            Election took place they have not had nine States on the floor for more than three or
            four Days, until this Week—There are nine at present and more are expected, so that I
            hope more Attention will now be paid to our foreign Affairs than has been the Case for
            many Months past.—
          Your and Mr. Jeffersons joint Letter
              dated 2d. & 11th. October last with the Prussian Treaty has been received and I have reported
            a Ratification of it, which when agreed to shall without Delay be transmitted. The
            printed Papers herewith transmitted will give you some Ideas of our Affairs. The
            proposed Impost gains Friends and the Legislature of this State has passed an Act in its
            Favor rather in Compliance with the popular Opinion, than that of a Majority in the
            House—it departs however from some material Parts in the Recommendation of Congress, and
            it is not certain that in it’s present State it will be accepted. As this Letter will go
            by the Packet, I avoid minute Details—I hope by the next private Ship to write more
            circumstantially especially as it is probable that Congress will by that Time have
            concluded on several Matters respecting foreign Affairs, which have long been and now
            are under their Consideration.—
          Mr. Anstey is here, and I think has
            Reason to be satisfied with the Attention shewn him. The English Papers do us Injustice,
            and are calculated to create a much greater Degree of Asperity in this Country than
            really exists in it.—
          Mr. Hancock is still at Boston, and it
            is not certain when he may be expected—this is not a pleasant Circumstance, for though
            the Chair is well filled by a Chairman, yet the President of Congress should be absent
            as little and seldom as possible.
          With great & sincere Regard I am / Dr Sir / Your most obt. & hble: Servt.—

          
            
              John Jay—
            
          
        